Citation Nr: 0326680	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976, as well as for more than two years prior to that time.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In July 2001, the Board issued a decision denying the 
veteran's appeal to reopen his claim for entitlement to 
service connection for a low back disorder.  The veteran 
appealed the July 2001 decision.  In January 2003, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion to remand and to stay proceedings.  The Court's 
Order vacated the July 2001 Board decision, and remanded the 
veteran's claim to the Board for readjudication. 


REMAND

The January 2003 joint motion states that the Board erred in 
denying the veteran's claim without providing the veteran 
adequate due process pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Since that determination, however, the United States Court of 
Appeals for the Federal Circuit held in Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that 
Section 3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does 
not apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
However, the VA is not precluded from providing notice to the 
appellant and his representative of the information and 
evidence necessary to substantiate the current appeal to 
reopen a claim for service connection, and which specific 
evidence, if any, the claimant is expected to obtain and 
submit, and which specific evidence will be retrieved by VA.

Accordingly, this case is REMANDED for the following:


1.  The RO should send the veteran a 
letter which informs him of what specific 
information and specific medical or lay 
evidence, not previously submitted, that 
is necessary to substantiate his appeal 
to reopen a claim for service connection 
for a low back disorder, and which 
notifies the veteran of which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.

2.  If any new evidence is received, the 
RO should readjudicate the request to 
reopen the service connection claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
referred to the Board, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




